DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
The amendments filed 1/04/2022 have been entered. 
The amendments have overcome the objections and 112(a) rejection filed 9/22/2021 however new 112(a)/(b) rejections remain. 

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  claims 10-16 are “Cancelled”, however claims 13 and 14 are provided respectively as “Currently amended” and “Original”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 17 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17 and 19 disclose “a component”, emphasis added “the cylindrical hollow component comprising a component separate from the supply of liquid”
However it is not made clear what structure this component has as it is not detailed in the claims nor the specifications. 
Specifications at [0009] discloses “a component for the liquid storage” however this would not read on “a component separate from the supply of liquid” as required by the claims. 
Specifications at [0042] discloses “a perforated component for liquid storage (9)” however this would not read on “a component separate from the supply of liquid” as required by the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in regards to “a component”, it is unclear in what way “a component” provides a means to the system or how “a component” is structurally defined. Because no physical attributes beyond placement are given, any portion of any component separate from the supply of liquid can be interpreted as “a component separate from the supply of liquid” as required by the claims. 

Claim 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “and the first section of the store of liquid” in line 18.  There is insufficient antecedent basis for this limitation of “the first section” in the claim.
It is best understood that “the first section” is intended to read “the first portion”, thereby reading similar to amendments of claim 19 except in where the term “portion” as presented in claim 17 is substituted by the term “section”.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts (US 5,144,962) in view of Nicholas (US 4,981,522) and Higgins (US 5,666,977), McGee (US 2006/0175425) and Takeuchi (US 6,155,268).

Regarding claim 1, Counts discloses (Fig-2-3-6) a vaporizing device comprising: 
a cylindrical housing (exterior of article 34, to include or specifically 18) having a central longitudinal axis (concentric tubular construction shown in figures 3 and 4, further concentric construction disclosed below with citation to claim 18);
an atomizer (assembly of heating element 14) in the cylindrical housing, the atomizer having a cylindrical chamber (interior of 14 formed “around” coil heating element making cylindrical shape, -“Flavor-generating medium 12 typically is placed around heating element 14” (column 3-4, lines 63-4)) formed by hollow component made of a porous material (material of cylindrical hollow component absorbs liquids and is therefore porous “The aerosol precursor forms an aerosol upon being subjected to heat. It is a material that, during the mixing process, becomes widely dispersed among and absorbed by the tobacco particles” (Nicholas: column 4, lines 32-44)) the cylindrical hollow component (12, “Flavor-generating medium 12 may include tobacco or tobacco-
the chamber co-axial with the central longitudinal axis of the cylindrical housing (concentric tubular construction as disclosed above via figures 3 and 6, further claim 18 discloses concentric tubular construction -“an overwrap concentrically surrounding at least said portion of said tube”); 
a heating coil (14) inside the chamber (see 14 coiled within 12, figures 3 and 6), the heating coil wound around an axis (central axis of device 36, see figures 3 and 6) parallel to and co-axial with the central longitudinal axis of the cylindrical housing (coil 14 at center of tubular concentric component 36, see figures 3 and 6); 
the cylindrical housing having at least one inlet (42) and an outlet (at filter 28, see air flow arrows of figure 3); 
an air flow path from the inlet to the outlet (see air flow arrows starting at inlet 42 through outlet of filter 28, figure 3); and 
the atomizer between the inlet and the outlet (see atomizer assembly including 14 between 42 and 28, figures 3 and 6) to allow air to pass through the cylindrical hollow component from the first open end to the second open end and along the heating coil (per above see air flow path from 42 to 28 to include through axis of the hollow porous component 12 and atomizer/ heating element 14).

	However Higgins teaches (Fig-5-9) a liquid storage system (28) within the housing (“The liquid tobacco flavor medium which is contained within the replaceable liquid medium cartridge of the present invention can be any liquid material that liberates tobacco flavors when heated and is able to be delivered to the permanent heater by the liquid tobacco flavor medium delivery system” (column 3, lines 52-64) the liquid storage providing a delivery via capillary action “In accordance with the third embodiment, the amount of liquid transferred from the liquid reservoir to the heater surface upon application of a given electrostatic potential will be determined by the resistance to flow of the capillary tube, the capillary tip dimensions, the distance between the tip and the heater, the surface tension of the liquid and the viscosity of the liquid” (column 8, lines 34-40)).
	The advantage of comprising a liquid storage component in the housing, is to replace only the liquid of the vapor source (column 3, lines 52-64).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Higgins, by modifying the singular component porous medium and liquid storage component of Counts, to have a replaceable liquid storage component, to replace only the liquid of the vapor source.
Counts in view of Higgins while providing motivation in supplying a vapor producing system with a liquid storage means, is silent regarding the cylindrical hollow component being made of material adapted to absorb liquid beyond the liquid absorbed during the manufacture of the cylindrical hollow component. 

	The advantage of providing the vapor producing component (Counts cylindrical hollow component) with an optimal liquid absorption ability and the cylindrical hollow component comprising a component separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid, is to provide distribution of the pre-vapor liquid throughout the vapor producing component aiding vaporization “the capillary action of the wick 30 ensures that the volatile liquid is transferred to the upper part 45 of the wick 30 from which it may volatilize or evaporate into an ambient environment.” [0029].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified by Higgins with McGee, by modifying the material of the prefilled vapor source of the cylindrical hollow component of Counts with the absorbent liquid vapor source material of McGee, to 
Additionally Takeuchi teaches a liquid vapor source transfer system as applied to a smoking article (Fig-12-13) the cylindrical hollow component comprising a component (passageway 371) separate from the store of liquid (liquid 34 stored in containment 32), the cylindrical hollow (vapor producing portion of 362 at 371) component absorbing liquid from the store of liquid and diffusing the liquid (liquid is traversed through passageway by absorption from containment 32 for vapor production at end of passageway “In the flavor-generating device of the present invention, a liquid containing a flavor substance, i.e., a liquid flavor source, is transported from within a liquid container through the liquid passageway by a capillary force exerted by the liquid passageway. Thus, if the preceding liquid flavor source is gasified or evaporated at the outlet end portion of the liquid passageway, the succeeding liquid flavor source is supplied to the outlet end portion of the liquid passageway by the capillary force” (column 2, lines 17-34)).
The advantage of the cylindrical hollow component comprising a component separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid, is to provide a transfer of removably stored liquid vapor source to a vapor producing region of a smoking article by simple capillary effect “the liquid flavor source 34 is already transported to the outlet port 36a of the capillary tube 36 by the capillary force of the capillary tube 36 as shown in FIG. 2A. If the heater 42 is turned on under this condition, the liquid flavor source 34 within the outlet port 36a is instantly gasified by the heat generated from the heater 42 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified by Higgins and McGee, further with Takeuchi, by adding to the cylindrical hollow component of Counts, the vaping device diffusing liquid means to liquid storage system of Takeuchi, to provide a transfer of removably stored liquid vapor source to a vapor producing region of a smoking article by simple capillary effect.
	
Regarding claim 2, the vaporizing device of claim 1 Counts further discloses (Fig-3-4) wherein the chamber is cylindrical (concentric tubular construction see figures 3 and 6, further claim 18 discloses concentric tubular construction of components -“an overwrap concentrically surrounding at least said portion of said tube”).

Regarding claim 3, the vaporizing device of claim 2 Counts further discloses wherein the diameter of the first open end (12 at 22) is equal to the diameter of the second open end (12 at 24), and the diameter of the chamber is equal to the diameter of the first and second open ends (chamber 12 is a tubular member, claim 18 discloses 

Regarding claim 4, the vaporizing device of claim 1 wherein the cylindrical hollow component comprises a fiber material (tobacco leaf fiber “Flavor-generating medium 12 may include tobacco or tobacco-derived materials” (column 3-4, lines 63-4)) or a ceramic material.

Regarding claim 5, the vaporizing device of claim 4 Counts further (Fig-2-3-6) discloses wherein the heating coil has a diameter less than the diameter of the chamber (heating coil 14 within porous component 12, see figures 3 and 6).

Regarding claim 6, the vaporizing device of claim 1 Counts further discloses (Fig-7) further including an LED operating indicator (54) in the housing (LED indicates high power operating “LED 54 is illuminated only during the high power mode” (column 8, 34-53)).

Regarding claim 7, the vaporizing device of claim 1 Counts further discloses (Fig-8) further including a rechargeable battery (16) in the housing, the battery electrically connectable to the heating coil (see wiring diagram of figure 8 having electrical output 90 from battery 16 to “heating element”).

Regarding claim 8, the vaporizing device of claim 7 Counts further discloses (Fig-11) wherein the battery has a charging slot or a charging plug (battery 16 may be charged by contacts 122/120 “Contacts 120 and 122 provide a path for electricity to flow to the contracts of power source 16. Battery 110 typically has sufficient capacity to power ten to twenty articles (i.e., battery 110 has sufficient capacity to recharge the battery of power source 16 ten to twenty times) before battery 110 must be recharged or replaced” (column 11-12, lines 61-3) further see plug system of figure 11).

Regarding claim 9, the vaporizing device of claim 1 further comprising a battery assembly (battery 16 and battery related and or connected components of wiring diagram, see figure 8) in the housing, the battery assembly including a battery (16) and an airflow sensor (pressure or flow sensor enables electrification of heating coil “To puff article 95, the consumer operates switch 100 to disconnect poles a and d, and poles b and c. The switching operation may be initiated automatically during puffing by a pressure or flow sensor that senses the beginning of a puff” (column 11, lines 1-15)) electrically connected to an electronic circuit board (see circuit board controlling heating element figure 8).

Regarding claim 15, the vaporizing device of claim 1 Counts further discloses (Fig-2-3-6) further comprising a disc-shaped plate (22 or disc shaped component supporting wire coil 14 in any of figures 2, 3 or 6, see re-annotated figures 2 and 6 below) at the first open end of the cylindrical hollow component, the disc-shaped plate 

    PNG
    media_image1.png
    746
    678
    media_image1.png
    Greyscale


Regarding claim 16, the vaporizing device of claim 15 Counts further discloses with the disc-shaped plate (22) supporting the elongated hollow porous component (“Flavor-generating medium 12 is captured within tube 20 by perforated front and rear clips 22 and 24, respectively” (column 3, lines 16-37))) on the central longitudinal axis (concentric tubular construction as disclosed above via figures 2, 3 and 6, further claim 18 discloses concentric tubular construction -“an overwrap concentrically surrounding at least said portion of said tube”).

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Nicholas and Higgins, McGee, Takeuchi and Ray (US 4,284,089).

Regarding claim 17, Counts discloses (Fig-2-3-6) a vaporizing device comprising: 
a cylindrical housing (exterior of 34, to include 18) having a central longitudinal axis (general concentric tubular construction shown in figures 3 and 4);
an atomizer (assembly of heating element 14) in the cylindrical housing, the atomizer having a cylindrical chamber (12) formed by a cylindrical hollow component (1 2) made of a porous material (material of cylindrical hollow component absorbs liquids and is therefore porous “The aerosol precursor forms an aerosol upon being subjected to heat. It is a material that, during the mixing process, becomes widely dispersed among and absorbed by the tobacco particles” (Nicholas: column 4, lines 32-44)), the cylindrical hollow component having first (end of 12 at 22) and second (end of 12 at 24) open ends (open to 22 and 24), the first and second open ends having the same diameter (tubular construction disclosed above and further below by claim 18), and the chamber having a diameter equal to the diameter of the first and second open ends (tubular construction disclosed above and at (column 3-4, lines 63-4) and below from claim 18); 
the chamber co-axial with the central longitudinal axis of the cylindrical housing (concentric tubular construction as disclosed above via figures 3 and 6, further claim 18 
a heating coil (14) inside the chamber, the heating coil wound around an axis parallel to and co-axial with the central longitudinal axis of the cylindrical housing (coil 14 at center of tubular concentric component 36, see figures 2, 3 and 6), 
the cylindrical housing having at least one inlet (42) and an outlet (at filter 28, see air flow arrows of figure 3);
an air flow path from the inlet to the outlet (see air flow arrows starting at inlet 42 through outlet of filter 28, figure 3); and 
the atomizer between the inlet and the outlet (see 14 between 42 and 28, figures 2, 3 and 6) to allow air to pass through the cylindrical hollow component from the first open end to the second open end and along the heating coil (per above see air flow path from 42 to 28 to include through axis of the hollow porous component 12 and atomizer/ heating element 14).
Counts is silent regarding the housing containing a liquid:
	However Higgins teaches (Fig-5-9) adding a liquid storage system (28) within the housing “The liquid tobacco flavor medium which is contained within the replaceable liquid medium cartridge of the present invention can be any liquid material that liberates tobacco flavors when heated and is able to be delivered to the permanent heater by the liquid tobacco flavor medium delivery system” (column 3, lines 52-64)) the liquid storage providing a delivery via capillary action “In accordance with the third embodiment, the amount of liquid transferred from the liquid reservoir to the heater surface upon application of a given electrostatic potential will be determined by the resistance to flow 
	The advantage of comprising the housing containing a liquid, is to replace only the liquid of the vapor source (column 3, lines 52-64).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Higgins, by modifying the singular component porous medium and liquid storage component of Counts, to have a replaceable liquid storage component, to replace only the liquid of the vapor source.
Counts in view of Higgens (while providing motivation in supplying a vapor producing system with a liquid storage means) is silent regarding the cylindrical hollow component being made of material adapted to absorb liquid beyond the liquid absorbed during the manufacture of the cylindrical hollow component. 
	However McGee teaches a porous component in use capable of absorbing liquid from a liquid reservoir “In conjunction with such a heated vaporizer device the dispensing device is particularly conveniently used as a refill for said heated vaporizer device.” [0050] and the cylindrical hollow component comprising a component (lagging 50) separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid (vapor produced after absorptive transfer of pre-vapor liquid to the vapor producing area “the capillary action of the wick 30 ensures that the volatile liquid is transferred to the upper part 45 of the wick 30 from which it may volatilize or evaporate into an ambient environment.” [0029]).. 

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified by Higgins with McGee, by modifying the material of the prefilled vapor source of the cylindrical hollow component of Counts with the absorbent liquid vapor source material of McGee, to provide distribution of the pre vapor liquid throughout the vapor producing component aiding vaporization.
Counts is silent regarding a first portion of liquid surrounding at least a portion of the atomizer and a second portion of the liquid between the outlet and the first section of the store of liquid;
However Ray teaches (Fig-3-5) a first portion of liquid (liquid of absorbent member 68/66 around atomizer defined by area between 48 and 54 of walls 46 and 52) surrounding at least a portion of the atomizer and a second portion of the liquid (portion of absorbent member 68/66 around wall 46 and after area 48) between the outlet (16) and the first section of the store of liquid;

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified above, further with Ray, by adding to the pre-vapor storage system of Counts, the shape and extending quantity of liquid storage of Ray, to provide available space an amount of pre-vapor liquid within a smoking article of cylindrical cigarette shape.
Additionally Takeuchi teaches a liquid vapor source transfer system as applied to a smoking article (Fig-12-13) the cylindrical hollow component comprising a component (passageway 371) separate from the store of liquid (liquid 34 stored in 
The advantage of the cylindrical hollow component comprising a component separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid, is to provide a transfer of removably stored liquid vapor source to a vapor producing region of a smoking article by simple capillary effect “the liquid flavor source 34 is already transported to the outlet port 36a of the capillary tube 36 by the capillary force of the capillary tube 36 as shown in FIG. 2A. If the heater 42 is turned on under this condition, the liquid flavor source 34 within the outlet port 36a is instantly gasified by the heat generated from the heater 42 as shown in FIG. 2B so as to be supplied into the gas passageway 20. Upon gasification of the liquid flavor source 34 within the outlet port 36a by the heating with the heater 42, the liquid flavor source 34 is newly supplied from the liquid container 32 into the outlet port 36a of the capillary tube 36 by the capillary force of the capillary tube 36, as shown in FIG. 2C. In this fashion, supply and gasification of the liquid flavor 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified by Higgins and McGee, further with Takeuchi, by adding to the cylindrical hollow component of Counts, the vaping device diffusing liquid means to liquid storage system of Takeuchi, to provide a transfer of removably stored liquid vapor source to a vapor producing region of a smoking article by simple capillary effect.

Regarding claim 18, the vaporizing device of claim 17 Counts further discloses (Fig-3-6-8) further comprising a battery (16) assembly (electrical components attached to battery, see wiring diagram of figure 8) in the cylindrical housing, the battery assembly including a battery (16) and an airflow sensor (pressure or flow sensor enables electrification of heating coil “To puff article 95, the consumer operates switch 100 to disconnect poles a and d, and poles b and c. The switching operation may be initiated automatically during puffing by a pressure or flow sensor that senses the beginning of a puff” (column 11, lines 1-15)) electrically connected to an electronic circuit board (see control by circuit board controlling heating element in figure 8).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Higgins Ray and Takeuchi. 

Regarding claim 19, Counts discloses (Fig-2-3-6) a vaporizing device comprising: 

an atomizer (assembly of heating element 14) in the cylindrical housing, the atomizer having a cylindrical chamber (interior of 12) formed by a cylindrical hollow component made of a porous material (12) for absorbing liquid (“The aerosol precursor forms an aerosol upon being subjected to heat. It is a material that, during the mixing process, becomes widely dispersed among and absorbed by the tobacco particles” (Nicholas: column 4, lines 32-44)), the cylindrical hollow component (12) having first (end of 12 at 22) and second (end of 12 at 24) open ends (open to 22 and 24), the first and second open ends having the same diameter (concentric tubular construction disclosed below regarding claim 18 and at column 3-4, lines 63-4), and the chamber having a diameter equal to the diameter of the first and second open ends (tubular construction disclosed above regarding applicants “open ends having the same diameter”); 
the chamber co-axial with the central longitudinal axis of the cylindrical housing (concentric tubular construction as disclosed above via figures 3 and 6, further claim 18 discloses concentric tubular construction -“an overwrap concentrically surrounding at least said portion of said tube”); 
a heating coil (14) inside the chamber (porous component 12 wraps around heating element 14, see below citation of column 3-4, lines 63-4), the heating coil wound around an axis parallel to and co-axial with the central longitudinal axis of the cylindrical housing  (coil 14 at center of tubular concentric component 36, see figures 3 and 6), the heating coil having a diameter less than the diameter of the chamber 
the cylindrical housing having at least one inlet (42) and an outlet (at filter 28, see air flow arrows of figure 3); 
an air flow path from the inlet to the outlet (see air flow arrows starting at inlet 42 through outlet of filter 28, see figures 3 and 6);
and 
the atomizer between the inlet and the outlet (see 14 between 42 and 28, figures 3 and 6) to allow air to pass through the cylindrical hollow component from the first open end to the second open end and along the heating coil (per above see figures 3 and 6 having air flow path indicated by arrows from 42 to 28 to include through axis of the hollow porous component 12 and atomizer/ heating element 14).
Counts is silent regarding the device containing a supply of liquid:
	However Higgins teaches (Fig-5-9) adding a liquid storage system (28) within the housing “The liquid tobacco flavor medium which is contained within the replaceable liquid medium cartridge of the present invention can be any liquid material that liberates tobacco flavors when heated and is able to be delivered to the permanent heater by the liquid tobacco flavor medium delivery system” (column 3, lines 52-64)) the liquid storage providing a delivery via capillary action “In accordance with the third embodiment, the amount of liquid transferred from the liquid reservoir to the heater surface upon application of a given electrostatic potential will be determined by the resistance to flow of the capillary tube, the capillary tip dimensions, the distance between the tip and the 
	The advantage of the device containing a supply of liquid, is to replace only the liquid of the vapor source (column 3, lines 52-64).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Higgins, by modifying the singular component porous medium and liquid storage component of Counts, to have a replaceable liquid storage component, to replace only the liquid of the vapor source.
Counts in view of Higgins is silent regarding a first section of the supply of liquid surrounding at least a portion of the atomizer and a second section of the supply of liquid between the outlet and the first section of the store of liquid;
However Ray teaches (Fig-3-5) a first section of the supply of liquid (liquid of absorbent member 68/66 around atomizer defined by area between 48 and 54 of walls 46 and 52) surrounding at least a portion of the atomizer and a second section of the supply of the liquid (portion of absorbent member 68/66 around wall 46 and after area 48) between the outlet (16) and the first section of the store of liquid;
The advantage of a first section of the supply of liquid surrounding at least a portion of the atomizer and a second section of they supply of the liquid between the outlet and the first section of the store of liquid, is to provide available space an amount of pre-vapor liquid within a smoking article of cylindrical cigarette shape “Once the user terminates a series of drafts on the device and leaves the device 10 idle for a longer period of time, the central volume 58 within the absorbent member 56 will be recharged with the nicotine mixture as the concentration of nicotine mixture within the absorbent 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified above, further with Ray, by adding to the pre-vapor storage system of Counts, the shape and extending quantity of liquid storage of Ray, to provide available space an amount of pre-vapor liquid within a smoking article of cylindrical cigarette shape.
Counts in view of Higgens is silent regarding the cylindrical hollow component comprising a component separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid.
However Takeuchi teaches a liquid vapor source transfer system as applied to a smoking article (Fig-12-13) the cylindrical hollow component comprising a component (passageway 371) separate from the store of liquid (liquid 34 stored in containment 32), the cylindrical hollow (vapor producing portion of 362 at 371) component absorbing liquid from the store of liquid and diffusing the liquid (liquid is traversed through passageway by absorption from containment 32 for vapor 
The advantage of the cylindrical hollow component comprising a component separate from the store of liquid, the cylindrical hollow component absorbing liquid from the store of liquid and diffusing the liquid, is to provide a transfer of removably stored liquid vapor source to a vapor producing region of a smoking article by simple capillary effect “the liquid flavor source 34 is already transported to the outlet port 36a of the capillary tube 36 by the capillary force of the capillary tube 36 as shown in FIG. 2A. If the heater 42 is turned on under this condition, the liquid flavor source 34 within the outlet port 36a is instantly gasified by the heat generated from the heater 42 as shown in FIG. 2B so as to be supplied into the gas passageway 20. Upon gasification of the liquid flavor source 34 within the outlet port 36a by the heating with the heater 42, the liquid flavor source 34 is newly supplied from the liquid container 32 into the outlet port 36a of the capillary tube 36 by the capillary force of the capillary tube 36, as shown in FIG. 2C. In this fashion, supply and gasification of the liquid flavor source 34 are repeated within the outlet port 36a of the capillary tube 36” (column 7-8, lines 57-4). 
.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Higgins, Ray and Takeuchi and in further view of Lilja (US 4,907,606). 

Regarding claim 20, the vaporizing device of claim 19 Counts further discloses further comprising a restriction component (22/24 are “perforated” (column 3, lines 16-37)) at one end of the cylindrical hollow component, the restriction component having a restriction hole having a diameter less than the diameter of the chamber (perforations disclosed above, further see smaller size of perforations of 24 in figure 1)),
Counts is silent regarding the restriction hole concentric with the chamber. 
However Lilja teaches (Fig-2-3-4) a restriction hole (abutment 37) concentric with the chamber (31). 
The advantage of providing a restriction from the vaporizing chamber, is to provide support to the vaporizing chamber and or with providing “room” for packaging benefits “According to FIG. 2, the peripheral wall of the opening 31 and an outer wall 34 define between them a space of annular cross-section having a length corresponding to an abutment 37 restricting the depth of insertion of the ‘cigarette’ 33. The annular channel defined between the walls 34, 35 is slightly widened in the area between the abutment 37 and the mouthpiece 32 to provide room in this widened space 38 for an electric battery 39.” (columns 4-5, lines 63-31).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Counts with Lilja, by modifying the perforated restriction means of Counts with the central hole restriction device of Lilja, to provide vaporizing chamber support while having improved room for components of the vaporizing device. 

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts in view of Nicholas, Higgins, McGee and Takeuchi and in further view of Lilja.

Regarding claim 13, the vaporizing device of claim 1 Counts further discloses (Fig-1-2-3-6) further comprising a restriction component (holes or “perforations” of 22 and 24) at one end of the cylindrical hollow component (see 22 and 24 at ends of hollow porous component “Flavor-generating medium 12 is captured within tube 20 by perforated front and rear clips 22 and 24” (column 3, lines 16-37)), the restriction component having a restriction hole having a diameter less than the diameter of the 
Counts is silent regarding and the restriction hole concentric with the chamber.
However Lilja teaches (Fig-2-3-4) a restriction hole (abutment 37) concentric with the chamber (31). 
The advantage of providing a restriction from the vaporizing chamber, is to provide retaining means to the vaporing chamber and or with general “room” for packaging benefits “According to FIG. 2, the peripheral wall of the opening 31 and an outer wall 34 define between them a space of annular cross-section having a length corresponding to that of the " cigarette" 33. At its end remote from the insertion end, the opening 31 merges into an opening 36 of reduced cross-section via an abutment 37 restricting the depth of insertion of the " cigarette" 33. The annular channel defined between the walls 34, 35 is slightly widened in the area between the abutment 37 and the mouthpiece 32 to provide room in this widened space 38 for an electric battery 39.” (columns 4-5, lines 63-31).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Counts with Lilja, by modifying or adding to the perforated restriction means of Counts the central hole restriction device of Lilja, to provide vaporizing chamber support while accommodating improved room for additional components of the vaporizing device. 

Regarding claim 14, the vaporizing device of claim 13 Counts further discloses wherein the restriction component is detachable (little weight is given to detachable as .

Response to Arguments

Applicant’s arguments, see page 1-2, filed 1/04/2022, with respect to the restriction hole being concentric have been fully considered and are persuasive.  The 112(a) rejection of claims 13 and 20 has been withdrawn. 

Applicants arguments filed 1/04/2022, with respect to claims 1, 17 and 19 have been fully considered but they are not persuasive. 

Applicant firstly argues (page 3-4): 
“Claims 17 and 19 are further amended to describe a first section of the store of liquid surrounding at least a portion of the atomizer and a second section of the store of liquid between the outlet and the first section of the store of liquid, the second section of the store of liquid spaced apart from the atomizer, as shown in Fig. 1. 
Turning to the rejections of claims 1-9 and 15-18 over Counts (US 5,144,962) in view of Nicholas (US 4,981,522) and Higgins (US 5,666,977) and 
The Office Action makes the conclusion at page 6 that: 
"The advantage of comprising a liquid storage component in the housing, is to replace only the liquid of the vapor source (column 3, lines 52-64). Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Higgins, by modifying the singular component porous medium and liquid storage component of Counts, to have a replaceable liquid storage component, toreplace only the liquid of the vapor source  ~ 
 However, Counts is silent on both a store of liquid, and any use of liquid whatsoever. 
In addition, Higgins teaches away from a solid medium. At Col. 1 Higgins discusses use of a solid flavor medium as disadvantageous because it is limited to eight or ten puffs; requires a complicated design, and wastes flavor medium. Hence Higgins teaches away from a combination with Counts which uses a solid flavor medium. 

However Examiner respectfully disagrees, because in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning,  the importance of Counts as the primary art is providing a cigarette shaped article for producing a consumed vapor, while the obviousness of advantages disclosed in providing liquid vapor sources would be obvious additions to the idea of a cigarette shaped vaporizing article, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, vaporization of a pre-vapor liquid for human intake is akin to all prior arts cited. However in order to provide comprehensive prosecution of the application, new prior art Takeuchi has been provided to further bridge features of removable pre-vapor liquid cartridges having capillary means of pre-vapor liquid transfer to a cigarette type device. 
Therefore the rejection is maintained. 

Applicant secondly argues (page 4):
 “Moreover, the proposed modifications of Counts by Higgins and McGee, even conceptually, require a complete redesign and reconstruction of Counts, and a clear change in operating principal of Counts, contrary to MPEP 2143.01 VI.”. 
However Examiner respectfully disagrees because in response to applicant's argument that a redesign for construction is nesacary, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore the rejection is maintained. 

Applicant thirdly argues (page 4):
“Yet, even if Counts is modified in view of Nicholas and Higgins and McGee, claims 1, 17 and 19 would not be obvious because the notional cylindrical hollow porous component in Counts and the presumptive liquid store in Counts, as modified, would be a singular component, and not a separate component, as claimed.”.
However Examiner respectfully disagrees because McGee (bottle 15) Higgins (cartridge 28) and Takeuchi (bottle 32) all teach advantageously separable liquid storage component to vapor production component, while MPEP 2144.04 Making Portable, Integral, Separable, Adjustable or Continuous, teaches that continuous or separable of itself is not an inventive feature when access to a component is desirable.
Therefore the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Spencer H. Kirkwood/           Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761